Citation Nr: 1217381	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a low back disorder for purposes of accrued benefits.

3.  Entitlement to service connection for a cardiovascular disorder for purposes of accrued benefits.

4.  Entitlement to service connection for lung cancer, as due to asbestos exposure, for purposes of accrued benefits.

5.  Entitlement to service connection for a gastrointestinal disorder, to include stomach asbestosis and abdominal aortic aneurysm, as due to asbestos exposure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945.  He died in January 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2010, the appellant testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page.  In this regard, the Veteran originally filed for service connection for asbestosis of the stomach; however, when a claimant files a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that he was diagnosed with an abdominal aortic aneurysm.  Accordingly, because he is not considered competent to diagnosis his symptomatology, the Board will consider service connection for all symptoms that may be associated with the abdomen, however diagnosed.

Historically, in June 2010, the Board requested Veterans Health Administration (VHA) medical opinions from a pulmonologist, cardiologist, and oncologist.  In August 2010, a pulmonologist, Dr. P.R., submitted a medical opinion; however, as opinions from a cardiologist and oncologist were not obtained, a second request was submitted in July 2011.  Subsequently, Dr. C.O., a cardiologist and Dr. J.S., an oncologist provided opinions in August 2011 and October 2011, respectively.  As such, the record as it stands is sufficient to decide these claims, as will be discussed in more detail below.

Under VA law, an eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated.

Here, the Veteran died in January 2002.  As such, the provision regarding substitution in case of death of a claimant who dies on or after October 10, 2008, is not available to the Veteran's surviving spouse, the appellant in this case.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2002.  According to a copy of the Certificate of Death, the immediate cause of death was listed as lung cancer.  Coronary artery disease, sick sinus syndrome, and a permanent pacemaker, were listed as significant conditions contributing to death.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  A cardiovascular disorder, specifically including a permanent pacemaker, is attributed to in-service asbestosis exposure.

4.  Based on the evidence of record at the time of the Veteran's death, a low back disorder, cardiovascular disorder, lung cancer, and gastrointestinal disorder did not have onset in active service, did not manifest within one year of separation from active service, and were not shown to be otherwise etiologically related to service.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused or contributed to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.310, 3.312 (2011).

2.  A low back disorder was not incurred in or aggravated by service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

3.  A cardiovascular disorder was not incurred in or aggravated by service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

4.  Lung cancer, as due to asbestos exposure, was not incurred in or aggravated by service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

5.  A gastrointestinal disorder, to include stomach asbestosis and abdominal aortic aneurysm, as due to asbestos exposure, was not incurred in or aggravated by service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claims.

Service Connection for the Cause of the Veteran's Death

The appellant, the Veteran's widow, seeks service connection for the cause of his death.  To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2011).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As in all claims, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the appellant's claim against the evidence unfavorable to the appellant's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the appellant's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

At this juncture, the Board notes that that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  

Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the appellant's claim of entitlement to service connection for the cause of the Veteran's death due to an asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure, and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

Also, it is a fact that many U.S. Navy veterans during World War II were exposed to chrysotile products, as well as amosite and crocidolite, since these varieties of African asbestos were used extensively in military ship construction.  Id.; see also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  It is a matter of historical record that the Navy continued to use asbestos until at least the early 1970s.  Parenthetically, while the record reflects that the Veteran is a U.S. Army veteran, it has also been established that the served during World War II and worked as a rigger on docks and ships.

The Court has held that neither MANUAL M21-1 nor the Circular create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The basic facts are not in dispute.  The Veteran died at a private hospital in January 2002.  His immediate cause of death was listed as lung cancer.  Significant conditions contributing to death were coronary artery disease, sick sinus syndrome, and a permanent pacemaker.  The appellant contends that the Veteran's death was caused by his exposure to asbestos as a rigger in the military.  As will be discussed in full detail below, the Board finds that the competent evidence of record supports the appellant's contention.

The Veteran's service documentation (in the forms of a Separation Qualification Record and Report of Separation) confirms he served as a grade T5 with the 74th CML SMO Gen Co. (SM and CM of which appear to reflect an association only with mine laying not "chemical smoke generating company" as suggested by the appellant).  According to the record, after three months of basic training, he spent his remaining time in service (24 months), as a rigger, serving in the European Theater.  He "worked on docks, spliced rope and wire to move heavy equipment with derricks, gin poles and cranes.  Used booms to unload cargo from ships.  Operated crane for movement of supplies on docks."  

As such, based on the above service personal records which reflect that the Veteran was a rigger during World War II in the European Theater and the adjudication guidelines for adjudicating asbestos-related conditions, it is reasonable to assume, and the Board concedes, that for at least portions of his service, he was exposed to some toxic agents, including asbestos.

Further, the Veteran was 18 years old when he entered into active service in September 1943.  However, as detailed below, he stated that he had pre-service exposure to asbestos while working at the Philadelphia Naval Shipyard from 1941 to 1943.  Also included in the record is his history of asbestos exposure from 1945 to 1985 while employed as a construction laborer.  In short, there is evidence of exposure to asbestos before, during, and after service.

The Veteran indicated that he was treated at a military facility in Philadelphia for a heart disorder in January/February 1946.  No records are available for that time period.  It was certified, by the National Personnel Records Center (NPRC), that they may have been destroyed in a fire at the NPRC in 1973.  

Attempts to obtain the Veteran's complete service data through collateral sources has been relatively unproductive with the exception of some personnel actions already discussed above.  Similarly, the military facility wherein the Veteran was purportedly seen after service is no longer in existence, and a thorough search of the archived records from that facility (and the facility in that same area) has also not been productive.  While this is a situation in which there is a lack of some records that is not to say that the record is totally devoid of evidence.  In any event, it appears that whatever evidence is available is now associated with the claims file.

Also in this regard, the Board also notes that in a case such as this where the Veteran's records are partially unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit- of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claims, nor does the law establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the appellant in developing the claims, and to explain its decision when the records are otherwise unavailable.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Post-service, the record reflects that the Veteran was admitted to a VA facility in Philadelphia in January 1975 for unknown reasons.  He was readmitted to that same facility in late 1979 for what was described as an abdominal aortic aneurysm.  Private hospital and treatment records from 1992 referred to a history of myocardial infarction and paroxysmal atrial fibrillation.  A 1995 report referred to a recent evaluation by the VA facility in Philadelphia for heart problems.  

Significantly, records and statements are of record from the Veteran's treating physician, Dr. S.A., including from July 1998 and August 1998, in which he gave the Veteran's history of having been exposed to asbestos from 1941 to 1943 (prior to service) while employed at the Philadelphia Navy Yard; and from 1945-1985 (after service) while employed as a construction laborer.  He had worked at multiple locations where asbestos products were present and he frequently inhaled asbestos dust.  Dr. S.A. referenced a July 1996 chest X-ray, which revealed bilateral chest wall and diaphragmatic plaque diagnostic of asbestos-related pleural disease.  He ultimately concluded that the Veteran had "respiratory impairment as a result of his asbestos exposure and asbestos condition."  

This evidence appears to provide limited probative evidence in favor of the appellant's claim.  Although Dr. S.A. does not specifically indicate which period of asbestos exposure (prior to service, during service, or post-service) caused the Veteran's respiratory impairment, it is at least clear that Dr. S.A. concluded that his asbestos exposure resulted in respiratory impairment.

Private treatment records in 1999 refer to the Veteran's significant history of heart disease and having a pacemaker.  Another report in 2000 diagnosed chronic atrial fibrillation, sick sinus syndrome, tachybrady, variety status post pacemaker implantation, VVI, history of transient ischemic attack (TIA), possible thromboembolic, and coronary artery disease with old infarction.  A comparative radiological assessment later in 2000 showed findings suggestive of growing lung carcinoma.  

The Veteran was afforded a VA examination in August 2001.  At that time, he reported that he had started to smoke in 1968 until 1977, with an average of 5 cigarettes per day.  He said high blood pressure had been diagnosed in 1957, and had been told that he had an irregular heart beat and leg cramping.  He indicated that he had been diagnosed with asbestosis in 1999; he had refused care for the identified "spots," then and in 2001.  He clarified that the irregular heartbeat had been identified in 1945.  He also reported working in construction.  

The VA examiner assessed the Veteran with atrial fibrillation, hypertension, syncopal episodes, and lumbar sprain and strain.  Importantly, there was no opinion provided regarding the etiology of these conditions.  Moreover, neither the Veteran nor the examiner discussed or even mentioned asbestos exposure.

In March 2003, Dr. S.A. again submitted a letter regarding the Veteran's diagnosed asbestos-related pleural disease.  He indicated that the medical record revealed that the Veteran developed hemoptysis associated with a lung mass in November 1999, was diagnosed with carcinoma of the lung, and died as a result in January 2002.  Of note, Dr. S.A. indicated that the Veteran "had rarely smoked cigarettes and had stopped smoking entirely approximately in 1970."  

As such, Dr. S.A. opined that "within a reasonable degree of certainty, [the Veteran's] asbestos exposure was a substantial contributing factor in the development of his bronchogenic carcinoma and his death."  Similar to his previous opinion, Dr. S.A. did not specify which period of exposure to asbestos, e.g., during or after service, or a combination thereof, contributed to his carcinoma.

In this case, the critical question is whether the Veteran's cause of death, lung cancer with contributing conditions of coronary artery disease, sick sinus syndrome, and permanent pacemaker, were causally related to or aggravated by his service, to include exposure to asbestos.  As such, in June 2010, the Board requested VHA medical opinions from experts in pulmonology, cardiology, and oncology to ascertain the nature of disabilities which caused his death, their probative etiology and duration, and all related factors.  

Pursuant to the Board request, Dr. P.R., Chief of the Pulmonary Section, submitted a medical opinion in August 2010.  Upon a review of the claims file, he first determined that the Veteran had a diagnosis of asbestos-related pleural disease and lung cancer with metastases.  In pertinent part, Dr P.R. stated:

These findings suggest the most extensive exposure to aerosolized asbestos was after [the Veteran] left service was likely the cause for his asbestos-related pleural disease.  He probably had exposure to asbestos at Philadelphia Naval Shipyard prior to joining service.  There is no evidence that his asbestos-related pleural disease is related to exposure during service.  

Patient had smoked.  There is evidence that cigarette smoking and asbestos exposure increases the propensity to develop lung cancer.  [The Veteran's] lung cancer was related to cigarette smoking and asbestos exposure.  Since his exposure to asbestos and cigarette smoking occurred primarily after he left the service, I have to conclude that his Lung Cancer was not related to Asbestos Exposure, if any during service.  His lung cancer is related to extensive exposure to Asbestos after he left service.

As no other expert medical opinions were submitted pursuant to the June 2010 request, the Board again requested VHA medical opinions from a cardiologist and oncologist in July 2011.  In August 2011, with respect to the Veteran's cardiac pathologies, Dr. C.O., a staff physician in the Department of Cardiology, indicated that the Veteran had permanent pacemaker implantation in 1992 for sick sinus syndrome, transient ischemic attack, and syncope.

In pertinent part, with respect to the etiology of the Veteran's cardiac disorders, two of which were contributing causes of death (permanent pacemaker and sick sinus syndrome), Dr. C.O. stated:

[The Veteran] had asbestosis probably as a result of his service.  Asbestos exposure can cause pneumoconiosis which can lead to pulmonary hypertension which can increase the risk of atrial fibrillation.  A review of his chart does not show any evidence for or against pulmonary hypertension.  In the absence of hard evidence, given his asbestos exposure, [the Veteran's] atrial fibrillation and complications that arose from it, including transient ischemic attack, pacemaker implantation is at least as likely as not to have risen as a result of service.

Dr. J.S., Chief of the Division of Hematology-Oncology, also provided his medical opinion in October 2011 as to the Veteran's lung cancer.  Dr. J.S. noted the Veteran's varied history of smoking, which ranged from the Veteran smoking one pack of cigarettes per day for two to three years about 28 years ago, to smoking on and off for five years at one pack per day, to smoking five cigarettes a day from 1968 to 1977.  As such, Dr, J.S. concluded that while the Veteran had a history of smoking, it was not possible to quantify the amount of cigarettes smoked, or over what period of time those cigarettes were consumed.

He also indicated that that the Veteran had a history of asbestos exposure both prior to and after his active service.  He indicated however, that there was "no currently available information that [he] reviewed to conclude that the [Veteran] was exposed to asbestos or toxic chemicals during [his] service in the Army."  As such, he opined that it was at least as likely as not that the Veteran had a malignant tumor in the right lung but that exposure to tobacco smoke and asbestos would be the direct cause of that lung cancer.  As he did not find evidence that the Veteran was exposed to asbestos during service, Dr. J.S. ultimately concluded that "development of the presumed lung malignancy which eventually caused the [Veteran's] death, was not related to his tour of duty in the Army."

In response, the appellant submitted a private medical opinion in March 2012, from S.K., Doctor of Osteopathy (DO).  Dr. S.K.'s credentials include professional experience in toxic exposure to include asbestos and he is qualified as an asbestos expert in New Jersey Workers' Compensation Court.

After review the Veteran's relevant medical history, Dr. S.K. concluded that the Veteran had "development of lung cancer due to service-related exposure to asbestos and other toxins."  He noted that the Veteran had very significant asbestos exposure while working at the Philadelphia Naval Shipyard and emphasized that "[a]s a currently licensed Third Assistant Marine Engineer of Unlimited Horsepower, I can assure you that the amount of asbestos exposure in a shipyard during the Second World War was considerably greater than that which one would have incurred in the post war years industry."  As such Dr. S.K. opined that it "is as likely as not that [the Veteran's] lung cancer was secondary to his service-related exposure to asbestos."

Dr. S.K. also acknowledged that the Veteran had a history of smoking and explained that smokers who work around asbestos can expect a higher risk of development of lung cancer.  Dr. S.K. further stated, "[f]irstly, the [Veteran's] work in the shipyard exposed him to much greater asbestos levels than otherwise would be acquired.  Secondly, the length of time form exposure to development of lung cancer was longer than anything subsequent to the war exposure.  Thirdly, [the appellant] informs us that he also had toxic exposure while having served in the U.S. Armed Forces during World War II."  Dr. S.K. highlights these reasons as having a greater contribution to the development of the Veteran's lung cancer.

In this case, there are numerous medical opinions of record with respect to the Veteran's causes of death and their etiology.  In summary of the multiple medical opinions of record and to be clear, in July 1998, Dr. S.A. provided a favorable opinion, concluding that the Veteran had a respiratory impairment as a result of his asbestos exposure and asbestos condition.  

In March 2003, Dr. S.A. again provided a favorable opinion, stating that the Veteran's asbestos exposure was a substantial contributing factor in the development of his bronchogenic carcinoma and his death.

Dr. P.R.'s medical opinion from August 2010 was unfavorable, determining that the Veteran's asbestos-related pleural disease and lung cancer were not related to asbestos exposure during service and instead were related to his exposure to asbestos after service.

In August 2011, Dr. C.O. provided a favorable opinion and concluded that given his asbestos exposure, the Veteran's cardiac conditions, to include pacemaker implantation as least as likely as not arose as a result of service.

A medical opinion from Dr. J.S. in October 2011 was unfavorable, indicating that the development of the lung cancer which eventually caused the Veteran's death was not related to his service.

A favorable opinion from Dr. S.K. was submitted in March 2012, concluding that it is as likely as not that the Veteran's lung cancer was secondary to his exposure to asbestos."

Based on the number of medical opinions as to the Veteran's lung cancer and respiratory conditions, two favorable (Dr. S.A. and Dr. S.K) and two unfavorable (Dr. P.R. and Dr. J.S.), the answer is not conclusive as to whether the Veteran's lung cancer (the immediate cause of death) was causally related to or aggravated by his service, to include exposure to asbestos.  Indeed, the Board acknowledges that the evidence appears to be in equipoise as there is a balance of favorable and unfavorable evidence.  However, upon review of the four medical opinions, the Board finds that each is inadequate based on varied reasons.

As to the favorable opinions, Dr. S.A.'s opinion fails to specify which period of exposure to asbestos was the substantial contributing exposure period in the development of his lung cancer (e.g., before, during, or after service or a combination thereof).  Also, while Dr. S.K. indicated that the Veteran had a significant exposure to asbestos while working at the Philadelphia Naval Shipyard (prior to service), he did not discuss whether this pre-service exposure aggravated the development of lung cancer.  He merely indicated that the appellant's statement that the Veteran had toxic exposure in service during WWII was a contribution to the development of his lung cancer.  Both Dr. S.A. and Dr. S.K. mentioned the Veteran's history of smoking, however, neither addressed that history and its effect on the development of lung cancer specifically.

With respect to the unfavorable opinions, both Drs. P.R. and J.S. relied on the Veteran's extensive exposure to asbestos post-service and history of smoking to conclude that his asbestos-related pleural disease and lung cancer were not related to service.  Both noted the Veteran's pre-service asbestos exposure, however, neither addressed whether the Veteran's asbestos exposure prior to service aggravated the development of his asbestos-related pleural disease or lung cancer.  

Regardless, the Board finds sufficient, competent medical evidence of record to adjudicate the appellant's claim.  Significantly, Dr. C.O's expert medical opinion, obtained pursuant to the Board's July 2011 request, is favorable to the appellant's claim and establishes that the contributing causes of the Veteran's death, his cardiac conditions, specifically permanent pacemaker implantation, arose as a result of service, to include exposure to asbestos.  Indeed, Dr. C.O. concluded that the Veteran had asbestosis as a result of his service and that asbestos exposure is causally linked to his cardiac conditions, including permanent pacemaker implantation.

Given the medical evidence of record relating the Veteran's cardiac conditions, including permanent pacemaker (a significant condition contributing to death), to in-service exposure to asbestos, the Board finds that a medical nexus has been established.  Importantly, there is no other competent medical opinion of record against the claim which directly addresses the Veteran's cardiac disorders.  In this regard, the Board finds that obtaining additional medical opinions would be futile.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Indeed, further requests for additional medical opinions would constitute the impermissible pursuit of development for the purpose of obtaining evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (indicating that the Board "must provide an adequate statement of reasons and bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence against an appellant's case"); 38 C.F.R.  § 3.304(c) (the development of evidence should not be undertaken when evidence present is sufficient for a service connection determination).

As such, weighing all of the evidence with consideration of the benefit-of-the-doubt rule, the Board finds that a significant condition contributing to the Veteran's death is causally related to his service, to include asbestos exposure.  Accordingly, entitlement to service connection for the cause of the Veteran's death is granted.  

Accrued Benefits

The appellant is also seeking service connection for accrued benefit purposes for a low back disorder, a cardiovascular disorder, lung cancer as due to asbestos exposure, and stomach asbestosis, as due to asbestos exposure.  She has argued that these disorders were caused by the Veteran's service.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his or her death; that is, the survivor cannot receive any such attributed benefit that the veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

Unlike the claim for cause of death, in considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of a veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

The Veteran died in January 2002.  At the time of his death, claims were pending to determine whether entitlement to service connection for a low back injury, a heart condition, lung cancer as due to asbestos exposure, and a stomach disability (claimed as stomach asbestosis), as due to asbestos exposure were warranted.  Parenthetically, the RO did not adjudicate the claims listed above prior to his death; however, some developmental actions were taken, which are discussed below.  

Also, in this regard, the Veteran filed a claim for a back injury (claimed to have been incurred in service on two separate occasions in 1943 and 1944) and a heart disorder in November 1978.  At that time, the claims were not adjudicated and limited development was undertaken.  The record is absent for any records between the last request for information from the RO in February 1979 and the Veteran's pending claims for back and heart disorders in November 2000.  In short, his November 1978 claims were not pending at the time of his death.

In February 2002, the appellant filed a claim for accrued benefits.  As she has standing to file a claim for accrued benefits, the Veteran had claims pending at the time of death, and the claim for accrued benefits was filed within one year of his death, the only issue is whether he would have prevailed on the claims if he had not died.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

As discussed above, the Veteran's service treatment reports are not available.  In a response dated in November 2000, the NPRC indicated that the Veteran's service treatment records are unavailable due to a fire.  The Board has considered the Court's statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that:

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide and adequate statement of the reasons or bases for its rejection of such evidence is heightened.

The Board also recognizes that it has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also O'Hare, supra.

Here, the evidence is limited to what was associated with the claims file at the time of the Veteran's death in January 2002.  The relevant evidence of record at the time of his death includes his November 1978 claim for back and heart disorders, his statements of where and when he received back and heart treatment, a Separation Qualification Report, a Report of Separation, some private treatment reports, and an August 2001 VA examination.

Parenthetically, the Board notes that at first inspection, it appears that the Veteran's limited personnel records, to include a Separation Qualification Record (indicating active service on docks and ships) and a Report of Separation were of record prior to his death in January 2002 as it is physically associated with the claims file prior to his last correspondence to the RO in January 2002.  However, the date of receipt by the RO, is June 2002, which is clearly stamped on that record.  

Regardless, while it is apparent that those personnel records were not contained in the claims file at the time of the Veteran's death, service department records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  As such, those records may be considered with respect to the claims for accrued benefits.

Also, letters from the Veteran's treating physician, Dr. S.A., discussed at length above, were dated variously in 1998.  However, these letters were not received by the RO until February 2002, after the Veteran died in January 2002, as evidenced by the clear date stamp included on the back of those records.  In contrast, these are not VA medical records or service department records which would fall under the Hayes exception.  Similarly, some private treatment reports (specifically from the 1990s) were not received by the RO until January 2009, long after the Veteran had died and these records may not be considered.

To be clear, while the evidence from Dr. S.A. and some private treatment reports were used to adjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death (fully addressed and granted above), the Board is prohibited, by law, to consider this evidence with respect to the claims for accrued benefits as they were not of record at the time of the Veteran's death.

Evidence contained in the claims file at the time of the Veteran's death included his November 1978 claim for a back disability and heart disorders.  In his claim, he indicated that he experienced two back injuries in service, one in late 1943 and one in 1944.  

The Separation Qualification Record and Report of Separation revealed that the Veteran served as a rigger on docks and ships in the European Theater during World War II.  As discussed at length above, it is reasonable to assume, and the Board concedes that he was, that for at least portions of his service, exposed to some toxic agents, including asbestos.

A VA admission notice from January 1979 indicated that the Veteran had an admission diagnosis of abdominal aortic aneurysm.  Private treatment records indicated that in July 1999, the chest X-rays were normal and his lumbosacral spine revealed severe degenerative joint disease and possible spinal stenosis.  Again, in August 1999, he was assessed with degenerative joint and disc disease in the lumbar spine and spinal stenosis of the low back.  Significantly, at that time, he reported that he was aware of an old back injury "since childhood," but in the past month has had a flare-up of pain radiating around the right hip.  His private treating physician explicitly noted that he reported "no new injury."  Indeed, he made no mention of in-service pain of his back or an in-service back injury.

In a June 2000 note, the Veteran noted that his back symptoms were improving.  Also, at that time, he corrected his history of prior injury and informed his physician that his symptoms did not start in childhood but rather started when he was in the service in 1943.  Several months later in November 2000, he filed a claim for entitlement to service connection for the low back and heart.

In September 2000, a private treatment record indicated that the Veteran was assessed with chronic atrial fibrillation, sick sinus syndrome, tachybrady variety status post pacemaker implantation, benign prostatic hyperplasia, history of transient ischemic attack, lumbosacral disc disease with radiculopathy, coronary artery disease with old infarction, and peptic ulcer disease.

A private treatment report from October 2000 indicated that the Veteran had severe facet and intervertebral disc space abnormalities with at least two focal right lateral disc protrusions noted.  Importantly, the report also revealed that there was "no destructive process to suggest metastatic lung or prostate cancer."  However, upon review of a computed tomography of the chest, the same private physician, in October 2000, concluded that he had an "enlarging right midlung lesion, likely representing lung carcinoma."

In August 2001, the Veteran underwent a VA examination.  At that time, he reported that he was diagnosed in 1957 with high blood pressure, however, he could not inform the examiner how long the treatment lasted and whether there were any complications.  He also reported that he was diagnosed with an irregular heartbeat in 1945 and was also told that he had a fast heartbeat.  He further reported that he had back pain in 1943 (during active service) but did not remember a specific fall or injury; yet, he recalled that the back pain was related to being in an obstacle course being treated with a pain relieving medication.  

Later, the Veteran indicated that in 1947 (post-service), his back pain was "aggravated" but did not seek treatment.  The examiner noted that the Veteran had been diagnosed with asbestosis in 1999; however, a review of the record does not reveal that diagnosis or treatment report.

The examination report also included the Veteran's statement that he had been having back pain for the last 45 years, which would date back to 1956 from the date of the VA examination in 2001.  Indeed, the Board notes the 13 year gap between the time he complained of back pain in service and when he reported to have back pain post-service.

After a physical examination, the VA examiner diagnosed the Veteran with atrial fibrillation, hypertension with no history of continued evaluation, syncopal episodes, and lumbar sprain and strain.  Based on the Veteran's report, the examiner stated that when the Veteran was evaluated and told that he had an abnormal heartbeat, it was most likely atrial fibrillation.  

Significantly, however, the VA examiner did not opine as to the etiology of any currently-diagnosed disorders or whether they were caused or aggravated by active service.  Indeed, no medical opinion is provided in the examination report.  While the examiner suggested that the Veteran had atrial fibrillation in service and that he now had atrial fibrillation, he did not establish the requisite nexus between service and current diagnosis and did not conclude that that the Veteran's atrial fibrillation was related to service 55 years prior.

In fact, none of the evidence contained in the record at the time of the Veteran's death provides a medical opinion as to whether his current disabilities were related to his active service, to include exposure to asbestos.

Even if the Board assumes that the Veteran had back and heart problems in service and considering his exposure to asbestos in service, the record at the time of the Veteran's death remains absent for medical opinions establishing the nexus between that asbestos exposure and assumed in-service problems and his current disabilities of the back, heart, lung cancer, and stomach.

Further, the earliest diagnoses of a back disorder, a cardiovascular disorder, lung cancer, and a stomach disorder of record are dated from 1999, 1999, 2000, and 1979, respectively.  These diagnoses come, at the earliest, over three decades after separation from active service.

This long lapse of time provides some evidence against a finding that any of the claims had their onset during service or are related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The Board has also considered the Veteran's lay statements regarding when his claimed disabilities had onset and the continued manifestations post-service.  The Board acknowledges that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Indeed, the Veteran is competent to state that he experienced back pain and a fast heartbeat as he is reporting his observations as they comes through his senses.  Layno, 6 Vet. App. at 470.  However, as to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran variously reported that the experienced back pain and a fast heartbeat since service, the Board finds that the length of time between separation from active duty in 1945 and first complaints in November 1978, when he submitted claims for a back injury and a heart disorder, to be compelling evidence against finding continuity.  

Stated another way, the 33 year gap before the post-service record contains objective evidence of the back and heart complaints, weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Furthermore, in various statements throughout the record at the time of the Veteran's death, he reported that his back pain began in service and that he had experienced that pain for 45 years prior to examination in August 2001.  While finding that he is competent to report pain, as noted above, this subjective report still leaves a 13 year lapse of time between his in-service complaints of pain and his post-service complaints of pain.  

Also, the Veteran's interest appears to affect his credibility with respect to his claim for a back disability.  Indeed, in August 1999, when asked of his history of previous injury to his back, he reported to his physician that he had been aware of an old back injury since childhood but in the past month, he had a flare-up.  At that time, he made no mention of back pain or injury in service and reported "no new injury," even though he had previously submitted claims for a back and heart disability in November 1978.  

This August 1999 statement also appears to contradict later allegations that he had continuing back pain post-service and that he experienced injury and pain in service.  Approximately 10 months later, in June 2000, he reported that his symptoms were improving and also corrected his history of prior injury and indicated that his back symptoms did not begin in childhood, but rather started when his was in the service in 1943.  In November 2000, less than six months later, he filed for entitlement to service connection for a back disorder and a heart disorder.  Indeed, his later statements were made in connection with compensation benefits.

Moreover, the evidence contains some inconsistencies that diminish the reliability of the Veteran's recollections.  Based on his statements, the Board finds that he is less credible to the extent that he reports the onset of his disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Further, the disorders at issue are complex which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Indeed, the Veteran did not demonstrate the medical expertise required to make such determinations and his statements cannot be accepted as competent medical evidence.

Considering the evidence of record at the time of the Veteran's death, given the absence of continuity of symptomatology and importantly, no medical nexus opinions regarding his complaints and active duty or asbestos exposure, the Board finds that the preponderance of the evidence is against a grant of service connection for purposes of accrued benefits, and the benefit-of-the-doubt-rule is inapplicable.  As the weight of evidence is against the claims, the appeals are denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in October 2002 and September 2007 letters, she was notified of the information and evidence needed to substantiate and complete the claims on appeal.

Here, however, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the appellant in September 2007 that fully addressed all four notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Therefore, she was "provided the content-complying notice to which [she was] entitled."  Pelegrini, 18 Vet. App. at 122.

Furthermore, the service connection claim was readjudicated, and supplemental statements of the case were issued in February 2005, April 2005, and December 2009.  Consequently, the Board finds that the duty to notify has been satisfied.

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within the October 2002 notice letter.  The Board observes that this notice letter did not specifically identify that he did not have any service-connected disabilities; however, by her written statements and her testimony before the undersigned in January 2010, she has demonstrated actual knowledge of his service connection status, thus curing any notice deficiency.  

Indeed, she has also been represented throughout the appeals process, including by the attorney, listed above.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Additionally, readjudication was provided in subsequent supplemental statements of the case, curing any timing deficiency regarding the required VA notice.

The October 2002 and September 2007 notices did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  However, since this decision denies service connection for purposes of accrued benefits, the appellant is not prejudiced by the failure to provide her that further information.  

That is, as the Board finds that service connection is not warranted for the claims for service connection for purposes of accrued benefits at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  See also hearing transcript at 23.  As stated above, the Veteran's service treatment records were lost in a fire at the NPRC and further efforts to obtain these records would be futile.  

In short, the Board is not aware, and the appellant has not suggested the existence of, any additional pertinent and available evidence not yet received.  Moreover, she was provided an opportunity to set forth her contentions during the January 2010 hearing before the undersigned Veterans Law Judge.  Therefore, the Board finds that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Also, in this regard, the Board notes that claims for accrued benefits are unique in that they are decided on the basis of the evidence contained in the claims folder at the time of the Veteran's death.  Only evidence considered to be constructively in the possession of VA, such as VA hospital and treatment records, may be obtained. Bell v. Derwinski, 2 Vet. App. 611 (1992).  This has been accomplished in this case.

Also, the Board requested multiple VHA expert medical opinions in June 2010 and July 2011.  While the Board discussed above that the opinions provided by Dr. P.R. and Dr. J.S. were less than adequate, it also found that the medical opinion submitted by Dr. C.O. provided the Board with sufficient evidence to adjudicate the claim.  As such, there is no basis for further delaying the adjudication of this case to obtain additional medical opinions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Service connection for a low back disorder for purposes of accrued benefits is denied.

Service connection for a cardiovascular disorder for purposes of accrued benefits is denied.

Service connection for lung cancer, as due to asbestos exposure, for purposes of accrued benefits, is denied.

Service connection for a gastrointestinal disorder, to include stomach asbestosis and abdominal aortic aneurysm, as due to asbestos exposure, for purposes of accrued benefits, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


